PER CURIAM.
The defendant Hillin was convicted of forcible rape, La.R.S. 14:43.1 and sentenced to six years imprisonment at hard labor. His appeal raises fourteen assignments of error, comprising eleven arguments.
We find that none of the assignments present reversible error, no do any involve legal issues not governed by clearly applicable legal principle. Some of the assignments require lengthy factual discussion of interest primarily to the parties, but not involving circumstances likely to recur. We have therefore discussed and disposed of them in an appendix attached to this opinion, which remains a public record of this Court but which will not be published with this opinion.
Accordingly, we affirm the conviction and sentence.
AFFIRMED.